Citation Nr: 1019572	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  05-37 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to total disability compensation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to February 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.

In August 2008, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board acknowledges the RO's development 
in this case.  Nonetheless, a review of the claims file 
indicates that additional action is needed.  Although the 
Board sincerely regrets the further delay, a remand is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

The Veteran is seeking TDIU, claiming that he has been 
unable to work since 2004 due to his disabilities.  

In October 2008, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) in Washington, D.C. 
to obtain the Veteran's vocational rehabilitation records 
and afford the Veteran a VA examination.  While it appears 
that RO/AMC obtained the Veteran's vocational 
rehabilitation records and reviewed them prior to issuing a 
supplemental statement of the case in January 2010, these 
records were not made a part of the record submitted to the 
Board.  The reason they are not part of the record is 
unclear.   

The Board notes that the Veteran is entitled to substantial 
compliance with the Board's Remand instructions.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, in Moore v. Gober, 10 Vet. App.436, 440 
(1997), the United States Court of Appeals for Veterans 
Claims held that where it is a matter of record that a 
veteran has received benefits under the education and 
vocational rehabilitation program, the Board is on notice 
that such records exist and is obligated to obtain and 
consider them.  Unfortunately, the Board is unable to make 
a decision on the merits of this issue until it has 
reviewed the Veteran's vocational rehabilitation file.  

While the Board regrets the additional delay a remand will 
cause in adjudicating the Veteran's claim, it is necessary 
to ensure compliance both with the Board's Remand 
instructions and the law.  

Accordingly, the case is REMANDED for the following action:

1.  The RO shall obtain all records 
relating to the Veteran's vocational 
rehabilitation training from New Mexico 
State University, the local VA vocational 
rehabilitation office, and any other place 
where such records are maintained and make 
them a part of the Veteran's claim file on 
appeal.  

2.  When the development requested has 
been completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis any additional evidence.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


